Exhibit 10.1

 

AMENDMENT NO. 25

 

Amendment No. 25 to Revolving Credit Agreement (this “Amendment”), dated as of
July 14, 2008, among FirstCity Financial Corporation (the “Borrower”); the
financial institutions (each a “Lender” and collectively, the “Lenders”) party
to that certain Revolving Credit Agreement, dated as of November 12, 2004 (as
heretofore amended or otherwise modified, the “Loan Agreement”), among the
Borrower, the Lenders and Bank of Scotland PLC acting through its New York
branch, as Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the Lenders amend the Loan Agreement to
add new subsections (v) and (vi) to Section 8.18(a) thereto; and

 

WHEREAS, the Lenders are willing to agree to the foregoing on and subject to the
terms hereof.

 

NOW THEREFORE, it is agreed:

 


1.             DEFINITIONS. ALL THE CAPITALIZED TERMS USED HEREIN WHICH ARE
DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE SAME MEANINGS WHEN USED HEREIN
UNLESS OTHERWISE DEFINED IN THE RECITALS TO THIS AMENDMENT.


 


2.             EFFECT OF AMENDMENT.  AS USED IN THE LOAN AGREEMENT (INCLUDING
ALL EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER
INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON
AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE, ANY REFERENCE TO THE LOAN
AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS AMENDED HEREBY.


 


3.             REPRESENTATIONS AND AGREEMENTS. TO INDUCE THE LENDERS TO ENTER
INTO THIS AMENDMENT AND TO GRANT THE CONSENT CONTAINED HEREIN, THE BORROWER
HEREBY REPRESENTS AND WARRANTS TO THE LENDERS (WHICH REPRESENTATIONS AND
WARRANTIES ARE MADE AS OF THE DATE HEREOF AND AS OF THE AMENDMENT CLOSING DATE)
AND AGREES FOR THE BENEFIT OF THE LENDERS (WHICH REPRESENTATIONS, WARRANTIES AND
AGREEMENTS SHALL SURVIVE THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS
AMENDMENT), AS FOLLOWS:


 


(A)           NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(B)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
DOCUMENTS IS TRUE AND CORRECT.


 


(C)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE BORROWER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


 


(D)           THIS AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SUBJECT, AS TO
ENFORCEABILITY, TO APPLICABLE

 

--------------------------------------------------------------------------------



 


BANKRUPTCY, INSOLVENCY, REORGANIZATION AND SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW).


 


(E)           NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE NOVEMBER 12, 2004.


 


4.             REQUESTS.  BORROWER HEREBY REQUESTS THAT THE LENDERS AGREE TO AN
AMENDMENT OF THE LOAN AGREEMENT TO ADD NEW SECTION 8.18(A)(V) AND (VI) THERETO.


 


5.             AMENDMENT.  IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS SET FORTH HEREIN, AS OF THE DATE HEREOF, THE LOAN AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           ANNEX I.  ANNEX I TO THE AGREEMENT IS AMENDED BY INSERTING THE
FOLLOWING NEW DEFINITIONS IN APPROPRIATE ALPHABETICAL ORDER THEREIN:


 

“Average RAL NPEV” shall mean, for any period, the sum of the Borrower’s NPEV
reported on the twelve most recent monthly Borrowing Base Certificates
(irrespective of any Borrowing Base Certificate delivered in connection with a
Notice of Borrowing) delivered by the Borrower pursuant to this Agreement,
divided by twelve.

 

“Cash Conversion Rate” shall mean, for any period, the ratio obtained by
dividing Gross Cash Collections by Average RAL NPEV for such period.

 

“Gross Cash Collections” shall mean, for any period, the amount of gross cash
collections set forth in the Waterfall Certificate delivered by the Borrower for
such period.

 

“Net Cash Flow” shall mean, for any period, the amount of Gross Cash Collections
less Total Operating Expenses in such period.

 

“Subordinated Credit Agreement “ shall mean the Subordinated Delayed Draw Credit
Agreement dated as of September 5, 2007 among Borrower, the financial
institutions party thereto and BoS (USA) Inc., as agent, as the same has been
and may be amended, extended, restated, supplemented or otherwise modified.

 

“Total Interest and Fee Expense” shall mean, for any period, total interest and
fees payable during such period by the Borrower under this Agreement and under
the Subordinated Credit Agreement.

 

“Total Operating Expenses” shall mean, for any period, the sum of all cash
expenses during such period of the Borrower, FC Servicing and FC Crestone,
determined in accordance with GAAP and as reflected on the financial statements
of each such entity.

 


(B)           SECTION 8.18(A).  SECTION 8.18(A) OF THE AGREEMENT IS AMENDED BY
ADDING THERETO NEW SUBSECTIONS (V) AND (VI) TO READ IN THEIR ENTIRETY AS
FOLLOWS:


 


(V)  MAINTAIN A RATIO OF NET CASH FLOW TO TOTAL INTEREST AND FEE EXPENSE OF NOT
LESS THAN 5.00 TO 1.00 FOR THE FOUR FISCAL QUARTERS THEN ENDED;

 

2

--------------------------------------------------------------------------------



 


(VI)  MAINTAIN A CASH CONVERSION RATE OF NOT LESS THAN 25% FOR THE FOUR FISCAL
QUARTERS THEN ENDED;


 


6.             EFFECTIVENESS. THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
DATE HEREOF WHEN EACH OF THE FOLLOWING CONDITIONS (THE FIRST DATE ON WHICH ALL
SUCH CONDITIONS HAVE BEEN SO SATISFIED (OR SO WAIVED) IS HEREIN REFERRED TO AS
THE “AMENDMENT CLOSING DATE”) HAS BEEN FULFILLED TO THE SATISFACTION OF THE
AGENT (OR WAIVED BY THE AGENT IN ITS SOLE DISCRETION):


 


(A)           THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE EXECUTED A COPY
HEREOF, AND DELIVERED THE FOREGOING TO THE AGENT AT 1095 AVENUE OF THE AMERICAS,
NEW YORK, NEW YORK 10036 (ATTENTION: LOANS ADMINISTRATION);


 


(B)           ON THE AMENDMENT CLOSING DATE, BOTH BEFORE AND AFTER GIVING EFFECT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT TO BE EFFECTIVE ON THE
AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED SINCE
NOVEMBER 12, 2004;


 


(C)           NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST;


 


(D)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE AMENDMENT CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE AT
AND AS OF SUCH DATE (EXCEPT FOR THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR
DATE); AND


 


(E)           EACH OF THE GUARANTORS SHALL HAVE EXECUTED A CONFIRMING CONSENT,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR OTHERWISE SATISFACTORY
TO THE AGENT, AND DELIVERED THE SAME TO THE AGENT AT 1095 AVENUE OF THE
AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION: LOANS ADMINISTRATION) OR SUCH
OTHER PLACE DIRECTED BY THE AGENT.


 


7.             RATIFICATION AND RELEASE. THE BORROWER DOES HEREBY REMISE,
RELEASE AND FOREVER DISCHARGE THE AGENT AND THE LENDERS AND EACH OF THEIR
RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL AND
AGENTS, PAST AND PRESENT, AND EACH OF THEM, OF AND FROM ANY AND ALL MANNER OF
ACTIONS, AND CAUSES OF ACTION, SUITS, DEBTS, DUES, ACCOUNTS, BONDS, COVENANTS,
CONTRACTS, AGREEMENTS, JUDGMENTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN
EQUITY, WHICH AGAINST THE AGENT, THE LENDERS OR ANY OF THEIR RESPECTIVE
AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL OR AGENTS, OR
ANY ONE OR MORE OF THEM, THE BORROWER EVER HAD, NOW HAS, OR HEREAFTER CAN, SHALL
OR MAY HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR THING THAT OCCURRED OR DID
NOT OCCUR ON OR PRIOR TO THE AMENDMENT CLOSING DATE WITH RESPECT TO THE LOAN
AGREEMENT, THIS AMENDMENT OR ANY SECURITY DOCUMENT OR OTHER LOAN DOCUMENT, ANY
PREVIOUS VERSION HEREOF OR THEREOF OR ANY PROPOSED AMENDMENT OR WAIVER HEREOF OR
THEREOF.


 


8.             LIMITED NATURE OF AMENDMENTS AND WAIVERS. THE AMENDMENTS AND
WAIVERS SET FORTH HEREIN ARE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE
DEEMED TO PREJUDICE ANY RIGHT OR RIGHTS WHICH THE AGENT OR THE LENDERS MAY NOW
HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS. EXCEPT AS EXPRESSLY CONSENTED TO HEREIN, THE
TERMS AND PROVISIONS OF THE LOAN AGREEMENT AND ALL OTHER LOAN DOCUMENTS REMAIN
IN FULL FORCE AND EFFECT.


 


9.             THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT

 

3

--------------------------------------------------------------------------------


 


REFERENCE TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.


 


10.           THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY
AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 


11.           COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL THE
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. TELECOPIED
SIGNATURES HERETO SHALL BE OF THE SAME FORCE AND EFFECT AS AN ORIGINAL OF A
MANUALLY SIGNED COPY.


 


12.           HEADINGS. THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF
THIS AMENDMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BANK OF SCOTLAND PLC, acting through its
New York branch, as Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Senior Vice President

 

[Signature Page to Amendment No. 25]

 

5

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 25 (the “Amendment”) to
the Revolving Credit Agreement dated as of July 14, 2008 among the Borrower, the
Lenders and the Agent (said agreement, as from time to time amended or otherwise
modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 


(A)           ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
REMAIN IN FULL FORCE AND EFFECT; AND


 


(B)           ITS CONSENT AND ACKNOWLEDGEMENT HEREUNDER IS NOT REQUIRED UNDER
THE TERMS OF SUCH LOAN DOCUMENTS AND ANY FAILURE TO OBTAIN ITS CONSENT OR
ACKNOWLEDGMENT IN CONNECTION HEREWITH OR WITH ANY SUBSEQUENT CONSENT, WAIVER OR
AMENDMENT TO THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WILL NOT AFFECT
THE VALIDITY OF ITS OBLIGATIONS UNDER THE AFORESAID LOAN DOCUMENTS OR ANY OTHER
LOAN DOCUMENT, AND THIS CONSENT AND ACKNOWLEDGEMENT IS BEING DELIVERED FOR
PURPOSES OF FORM ONLY.


 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement.  This Consent is dated as of the Amendment Closing Date (as
defined in the Amendment).

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

 

 

FC CAPITAL CORP.

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

 

 

FIRSTCITY CONSUMER LENDING
CORPORATION

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY EUROPE CORPORATION

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

 

 

FIRSTCITY HOLDINGS CORPORATION OF
MINNESOTA

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

 

 

BOSQUE ASSET CORP.

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

 

 

BOSQUE LEASING, L.P.

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 25]

 

--------------------------------------------------------------------------------


 

BOSQUE LEASING GP CORP.

 

 

 

 

By:

 

 

 

 Name:  James C. Holmes

 

 

 Title:  Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 25]

 

--------------------------------------------------------------------------------